Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment filed March 16, 2021. Claims 2 and 4 cancelled. Claim 15 new. Claims 1, 3 and 5-15 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
Response to Arguments
2.	Claims 1, 3 and 5-15 have been amended. Claim 2 and 4 cancelled. Claims 1, 3 and 5-15  are pending. Applicant's arguments with respect to claims 1, 3 and 5-15  have been respectfully considered but are moot in view of the new ground(s) of rejection. THIS ACTION IS MADE NON-FINAL.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claim 1, the phrase "only possible” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 15, the phrase "to be" and “such that” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.       Claims 1, 3 and 5-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over KRISHNAMURTHY (EP 2189372 A1) (hereinafter KRISHNAMURTHY) in view of Holbein (US 2009/0146789 A1) (hereinafter Holbein).

               Regarding claim 1, KRISHNAMURTHY discloses a seat belt buckle system (Fig. 1, 3) comprising a seat belt buckle and a belt tongue (Fig. 1, 3, tongue portion (301, 302)) inserted into the seat belt buckle (Fig. 1, seat belt unit (100)), in an inserted state, wherein an RFID transponder is arranged in or on the belt tongue and an RFID reading unit is arranged in the seat belt buckle (Abstract, when reader and tag are in contact, transmitting a status message from reader device of each seat belt unit (100) and determining fastening state) and a coupling between the RFID reading unit and the RFID transponder is only possible if the belt tongue is inserted into the seat belt buckle in a single orientation (Fig. 1, seat belt unit (100) having closing device with female (200-202) and male portion (300-302), wherein male tongue portion (301, 302), para 006, when male and female portion inserted, transmit status fastening seat belt where tag is on male portion and reader is in female portion of seat belt), and 
wherein the RFID transponder is arranged in a blind hole with an opening formed in a metal plate of the belt tongue (Fig.1-4, Tag device 350, 360, para 0011, metal housing, Abstract, male portion (300-302) is properly inserted into the female portion (200-202), para 07, tag device attached to or embedded within tongue plate).
Even though KRISHNAMURTHY discloses the male portion (300-302) is properly inserted into the female portion (200-202), i.e. when reader and tag are in contact, transmitting a status message from the reader device of each seat belt unit (100)  [Abstract], 
KRISHNAMURTHY fails to disclose RFID transponder is arranged in a blind hole.
In analogous art, Holbein discloses RFID transponder is arranged in a blind hole (as in Fig. 1-2, transponder 10 in the form of an RFID tag and a reading device 12 (RFID reader)  and transponder and a reading device together with regard to the vehicle occupant protection device [005] and transponder 10 in the form of a magnet or metal part  [022], and determination of position of a safety belt and determination of position of insertion tongue on a safety belt (transponder 10 mounted on safety belt [0038-0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of determining fastening state of seat belt unit  from received status messages disclosed by KRISHNAMURTHY to use safety-relevant means to detect change in condition and produces characteristic reaction detectable by reading device as taught by Holbein to use reading device detect change in condition and communicate to control unit of a vehicle occupant protection device [Holbein, paragraph 0022].
Regarding claim 3, KRISHNAMURTHY discloses the seat belt buckle system according to claim 1, wherein the RFID transponder is arranged in or on a section of the belt tongue which can be inserted into the seat belt buckle in an inserted state (Fig. 1-3, para 0015, closing device of mechanical latching engaged when male portion tongue plate and buckle inserted, para 006, when male and female portion inserted, transmit status seat belt where tag on male portion and reader is in female portion of seat belt). 
Regarding claim 5, KRISHNAMURTHY discloses the seat belt buckle system according to claim 3, wherein the RFID transponder is arranged in or on a section of a plastic overmold of the belt tongue which section, in the inserted state, extends into the seat belt buckle (Fig. 3, 6, paragraph 0038, guiding member 266 and tangue plate 302 inserted in buckle portion 202). 
Regarding claim 6, KRISHNAMURTHY discloses the seat belt buckle system according to claim 15, wherein the separate plastic housing having the RFID transponder is mounted to a metal plate of the belt tongue and is configured for spacing the RFID transponder apart from the metal plate (Fig. 1 and 5, paragraph 0011, metal housing used of belt tongue, para 0033, male connection portion 300 and female connection portion 200 and belt portion 210 and 310, para 042, seat belt unit 101-102, seat belt buckle 201-202 and tongue plate 301-302). 
Regarding claim 7, KRISHNAMURTHY discloses the seat-seat belt buckle system according to claim 6, wherein the plastic housing is fastened to the metal plate in a force-fitting or a positive-locking manner by a latching connection (Fig. 4 and 6, release lever 220 is kept engaged by spring and tongue plate inserted into buckle portion, para 042, seat belt unit 101 or 102, seat belt buckle 201 or 202 and tongue plate 301 or 302, para 040, tongue portion inserted into buckle portion). 
Regarding claim 8, KRISHNAMURTHY discloses the seat belt buckle system according to claim 6, wherein the plastic housing is at least partially overmolded by a plastic overmold of the belt tongue (Fig. 1, 3-4, paragraph 007, tongue plate is inserted in buckle, paragraph 0015, mechanical latching for tongue portion to buckle portion, claim 16, female portion 201, 202 and male portion 301, 302). 
Regarding claim 9, KRISHNAMURTHY discloses the seat belt buckle system according to claim 1, wherein the transmission power of the RFID reading unit is so low that a coupling with the RFID transponder is only possible at a distance between the RFID transponder and the RFID reading unit  of up to 3 cm (paragraph 009, 0015, communication range below 10cm to 2cm, paragraph 009, communication between tag and reader device established when male portion inserted). 
Regarding claim 10, KRISHNAMURTHY discloses the seat belt buckle system according to claim 1, wherein the seat belt buckle is designed in such a way that the radiation emitted by the RFID reading unit or the RFID transponder is at least attenuated in at least one direction so that a coupling between the RFID transponder and the RFID reading unit is not possible when the belt tongue is not in the inserted state in the single orientation (Abstract, when reader and tag are in contact, transmitting a status message from reader device of each seat belt unit (100) and determining fastening state, paragraph 0037-0038, Fig. 5-6, forcing the tongue plate into correct belt buckle portion 202, paragraph 006, when male and female portion inserted, transmit status that fastening seat belt where tag is on male portion and reader is in female portion of seat belt, paragraph 009, communication between tag and reader device established when male portion inserted). 
Regarding claim 11, KRISHNAMURTHY discloses the seat belt buckle system according to claim 10, wherein at least one shielding plate is arranged in the seat belt buckle (Fig. 1, 5-6). 
Regarding claim 12, KRISHNAMURTHY discloses the seat belt buckle system according to claim 1, wherein the RFID reading unit outputs a discrete signal when coupled with the RFID transponder (Fig. 1, Abstract, seat belt unit (100) having a closing device with a female portion (200-202) and a male portion (300-302), tag device (350, 360) and reader device (250, 260)). 
Regarding claim 13, KRISHNAMURTHY discloses the seat belt buckle system according to claim 1, wherein the RFID reading unit is connected to a vehicle BUS system (paragraph 0019, reading device of seat belt connected via wired link, paragraph 009, NFC short range wireless communication). 
Regarding claim 14, KRISHNAMURTHY discloses the seat belt buckle system according to claim 1, wherein no additional switch or sensor is provided for detecting the belt tongue inserted into the seat belt buckle (Fig. 1-2, 5). 
Regarding claim 15, KRISHNAMURTHY discloses a seat belt buckle system (Fig. 1, 3) comprising, a seat belt buckle and a belt tongue (Fig. 1, 3, tongue portion (301, 302)) adapted to be inserted into the seat belt buckle in an inserted state (Fig. 1, seat belt unit (100)), wherein an RFID transponder is arranged in or on the belt tongue and an RFID reading unit is arranged in the seat belt buckle (Abstract, when reader and tag are in contact, transmitting a status message from reader device of each seat belt unit (100) and determining fastening state)  such that a coupling between the RFID reading unit and the RFID transponder is only possible if the belt tongue is inserted into the seat belt buckle in a single orientation (Fig. 1, seat belt unit (100) having closing device with female (200-202) and male portion (300-302), wherein male tongue portion (301, 302), para 006, when male and female portion inserted, transmit status fastening seat belt where tag is on male portion and reader is in female portion of seat belt) , and wherein the RFID transponder is arranged in a separate plastic housing for mounting to the belt tongue (Fig.1-4, Tag device 350, 360, paragraph 0011, metal housing, Abstract, male portion (300-302) is properly inserted into the female portion (200-202), para 07, tag device attached to or embedded within the tongue plate).
Even though KRISHNAMURTHY discloses when the male portion (300-302) is properly inserted into the female portion (200-202), i.e. when reader and tag are in contact, transmitting a status message from the reader device of each seat belt unit (100)  [Abstract], In analogous art, Holbein also discloses as in Fig. 1-2, transponder 10 in the form of an RFID tag and a reading device 12 (RFID reader)  and transponder and a reading device together with the coupling means utilized for realizing a condition-specific switch or sensor with regard to the vehicle occupant protection device [005] and determination of the position of a safety belt and determination of the position of insertion tongue on a safety belt (transponder 10 mounted on safety belt [0038-0040].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of determining fastening state of seat belt unit  from received status messages disclosed by KRISHNAMURTHY to use safety-relevant means to detect change in condition and produces characteristic reaction detectable by reading device as taught by Holbein to use reading device detect change in condition and communicate to control unit of a vehicle occupant protection device [Holbein, paragraph 0022].
Response to Arguments
8.        Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. 
          On page 7, lines 22-23, page 8, lines 1-6, the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the KRISHNAMURTHY teaches as in Fig. 1, seat belt unit (100) having a closing device with a female portion (200-202) and a male portion (300-302), wherein said male tongue portion (301, 302), and male and female portion inserted, transmit status that fastening seat belt where tag is on male portion and reader is in female portion of seat belt [006], and reader and tag are in contact, transmitting a status message from reader device of each seat belt unit (100) and determining fastening state and reader device of each seat belt unit (100) to a central processing device (400), determining fastening state of each seat belt unit (100) from the received status and male portion (300-302) is properly inserted into the female portion (200-202), para 07, tag device attached to or embedded within tongue plate [Abstract], and metal housing used of belt tongue [0011] and, male connection 300 and female connection portion 200 and belt portion 210 and 310 [0033], and as in Fig. 5-6, forcing tongue plate into correct belt buckle portion 202, [0037-0038] communication between tag and reader device established when male portion inserted [009], and
Holbein teaches as in as in Fig. 1-2, transponder 10 in the form of an RFID tag and a reading device 12 (RFID reader)  and transponder and a reading device together with regard to the vehicle occupant protection device [005] and transponder 10 in the form of a magnet or metal part  [022], and determination of position of a safety belt and determination of position of insertion tongue on a safety belt (transponder 10 mounted on safety belt [0038-0040].
Thus, KRISHNAMURTHY (EP 2189372 A1) and Holbein (US 2009/0146789 A1) disclose the applicant’s whole invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam  whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
               If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
               Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689